Case 6:17-bk-14132-WJ          Doc 59 Filed 06/19/20 Entered 06/19/20 14:21:31                  Desc
                                Main Document Page 1 of 1


  1   Eddie R. Jimenez (SBN 231239)
      ejimenez@aldridgepite.com
  2   Laurel I. Handley (CA SBN 231249)
      lhandley@aldridgepite.com                                       FILED & ENTERED
  3   ALDRIDGE PITE, LLP
      4375 Jutland Drive, Suite 200
  4   P.O. Box 17933                                                        JUN 19 2020
      San Diego, CA 92177-0933
  5   Telephone: (858) 750-7600
      Facsimile: (619) 590-1385                                        CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
  6                                                                    BY gooch      DEPUTY CLERK
      Attorneys for Creditor Sacor Financial Inc.
  7

  8                               UNITED STATES BANKRUPTCY COURT

  9                                CENTRAL DISTRICT OF CALIFORNIA

 10                                          RIVERSIDE DIVISION

 11    In re:                                                Case No. 6:17-bk -14132-WJ

 12    JUANA NAREDO ROMO,                                    CHAPTER 7

 13                     Debtor.                              ORDER ON OBJECTION TO DEBTOR’S
                                                             CLAIM OF EXEMPTION
 14

 15                                                          Hearing:
                                                             Date: June 9, 2020
 16                                                          Time: 1:00 p.m.
                                                             Crtrn.: 304
 17

 18

 19
 20             On June 9, 2020 at 1:00 p.m., the Court held a hearing regarding the objection to debtor’s

 21   claim of exemption filed by Sacor Financial, Inc.’s [docket number 50]. All appearances were

 22   noted on the record. For the reasons stated on the record, the Court hereby ORDERS as follows:

 23             1. The motion is granted.

 24                                                    ###

 25

 26 Date: June 19, 2020
 27
 28
